Notice of Pre-AIA  or AIA  Status
1. It is hereby acknowledged that 16/784725 the following papers have been received and placed of record in the file: Amendment date 12/14/20.    

2.	 Claims 1-31 are presented for examination. Claims 1-5, 9-10, 13-14,16-18, 20-22, 26-28 are being amended.  

3.   Applicant would need to file terminal disclaimer for allowance consideration.  


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,837,381.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to feedback in a mobile communication system.  The main difference is U.S. Patent 8,837,381 more specifically defines the type of channel feedback. This is an obvious modification for capacity improvement based on feedback resolution.     

Instant Application (16/784725)                		   U.S. Patent (US 8,837,381) 
1. A method in a user equipment, UE, providing channel state feedback information from the UE to a station, comprising the steps of: determining whether the UE has received 
wherein the first type of channel state feedback information is a high-resolution type; and transmitting a second type of channel state feedback information on a dedicated resource upon determining that the UE has not received an uplink grant, wherein said second type of channel state feedback information is a low-resolution type, using a smaller number of bits than the first, high-resolution type.


    2. The method according to claim 1, further comprising the step of determining whether a channel state feedback trigger criterion specified for said UE is valid and wherein the respective channel state feedback information is transmitted only if said channel state feedback trigger criterion is valid.

3. The method according to claim 1, wherein if the UE has no uplink grant the second, low-resolution type of channel state feedback information is periodically transmitted while the first, high-resolution type of channel state feedback information is periodically transmitted if the UE does have an uplink grant.
4. The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when the UE has uplink data and an uplink grant a scheduled uplink transmission will consist of both channel state feedback information and uplink data.
   4. The method according to claim 1, further comprising the step of determining whether the UE has uplink data, and when the UE has uplink data and an uplink grant, a scheduled uplink transmission comprises both channel state feedback information and uplink data.
5. The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when an uplink grant but no uplink data is present a scheduled uplink transmission will consist of only channel state feedback information.
5. The method according to claim 1, further comprising the step of determining whether the UE has uplink data, and when the UE has an uplink grant but no uplink data, a scheduled uplink transmission comprises only channel state feedback information.
6. The method according to claim 5, wherein said scheduled uplink transmission is utilized 


7. The method according to claim 5, wherein said scheduled uplink transmission is utilized as an acknowledgement of the uplink grant that was transmitted in the downlink.
8. The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.
8. The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.
9. The method according to claim 8, further comprising the step of comparing the size of said uplink grant to a threshold, Tl threshold (T1) and wherein the channel state feedback information is transmitted in a report of a first type of a size associated with T1 when said uplink grant size exceeds T1, further comprising the step of comparing the size of said uplink grant to a threshold, T1 and wherein the channel state feedback information is transmitted in a report of a first 

10. The method according to claim 9, wherein when said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 . . . Tn, wherein T1>T2>Tn and wherein a match results in the transmission of a report of an associated size
10. The method according to claim 9, wherein if said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 . . . Tn, wherein T1>T2>Tn and wherein a match results in the transmission of a report of an associated size.
11. The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.
  11. The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.
12. The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information.
12. The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information.
20. A method in a base station comprising a scheduler for obtaining channel state feedback from a user equipment (UE), the method comprising:



processing circuitry configured to: generate an uplink grant in order to receive channel state feedback of a first type from the UE on a granted resource associated with the uplink grant transmit the uplink grant to the UE; and 



The remaining current application’s claims are similar to patent application’s claims.  

Claims 1-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,532,375.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to feedback in a mobile communication system.  The main difference is instant application no channel state feedback information compared to US Patent 9,532,375. This is an obvious modification for capacity improvement based on feedback resolution.      

Instant Application (16/784725)                		   U.S. Patent (US 9,532,375) 

 1. A method in a user equipment, UE, providing channel state feedback from the UE to a base station, comprising the steps of: determining whether the UE has received an uplink grant from the base station or not; transmitting a first type of channel state feedback information to the base station on a granted resource upon determining that the UE has received an uplink grant; transmitting a second type of channel state feedback information on a dedicated resource upon determining that the UE has not received an uplink grant, wherein said second type of channel state feedback information is less detailed than the first type. 
2. The method according to claim 1, further comprising the step of determining whether channel state feedback trigger criteria specified for said UE is valid and wherein the respective channel state feedback information is transmitted only if said channel state feedback trigger criteria is valid.
2. The method according to claim 1, further comprising the step of determining whether channel state feedback trigger criteria specified for said UE is valid and wherein the respective channel state feedback information is transmitted only if said channel state feedback trigger criteria is valid.

  3. The method according to claim 1, wherein if the UE has no uplink grant the second, less detailed type of channel state feedback information is periodically transmitted while the more detailed first type of channel state feedback information is periodically transmitted if the UE does have an uplink grant.
4. The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when the UE has uplink data and an uplink grant a scheduled uplink transmission will consist of both channel state feedback information and uplink data.
  4. The method according to claim 1, further comprising the step of determining whether the UE has uplink data, and when the UE has uplink data and an uplink grant, a scheduled uplink transmission comprises both channel state feedback information and uplink data.
5. The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when an uplink grant but no uplink data is present a scheduled uplink transmission will consist of only channel state feedback information.
5. The method according to claim 1, further comprising the step of determining whether the UE has uplink data, and when the UE has an uplink grant but no uplink data, a scheduled uplink transmission comprises only channel state feedback information.
6. The method according to claim 5, wherein said scheduled uplink transmission is utilized 


7. The method according to claim 5, wherein said scheduled uplink transmission is utilized as an acknowledgement of the uplink grant that was transmitted in the downlink.
8. The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.
    8. The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.
9. (Currently Amended) The method according to claim 8, further comprising the step of comparing the size of said uplink grant to a threshold, Tl threshold (T1) and wherein the channel state feedback information is transmitted in a report of a first type of a size associated with T1 when said uplink grant size exceeds T1, further comprising the step of comparing the size of said uplink grant to a threshold, T1 and wherein the channel state feedback information is transmitted in a 

10. The method according to claim 9, wherein when said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 . . . Tn, wherein T1>T2>Tn and wherein a match results in the transmission of a report of an associated size
10. The method according to claim 9, wherein if said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 . . . Tn, wherein T1>T2>Tn and wherein a match results in the transmission of a report of an associated size.
11. The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.
11. The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.
12. The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information.
   12. The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information.
20. (Currently Amended) A method in a base station comprising a scheduler for obtaining channel state feedback from a user equipment (UE), the method comprising:



processing circuitry configured to: generate an uplink grant in order to receive channel state feedback of a first type from the UE on a granted resource associated with the uplink grant transmit the uplink grant to the UE; and 



The remaining current application’s claims are similar to patent application’s claims.  


Claims 1-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No 9,883,527.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to feedback in a mobile communication system.  The main difference is instant application no channel state feedback information compared to 9,883,527 more specifically defines the type of channel feedback. This is an obvious modification for capacity improvement based on feedback resolution.      

Instant Application (16/784725)                		   U.S. Patent (US 9,883,527) 
1. A method in a user equipment, UE, providing channel state feedback information from the UE to a station, comprising the steps of: determining whether the UE has received an uplink grant from the base station or not; transmitting a first type of channel state feedback information to the base station on a granted resource associated with uplink grant when the UE has received an uplink grant; transmitting a second type of channel state feedback information on a dedicated resource or no channel state feedback information in case the UE has not received an uplink grant, wherein said second type of information is less detailed than the first type.
1. A method in a user equipment, UE, providing channel state feedback from the UE to a base station, comprising the steps of: determining whether the UE has received an uplink grant from the base station or not; transmitting a first type of channel state feedback information to the base station on a granted resource upon determining that the UE has received an uplink grant; transmitting a second type of channel state feedback information on a dedicated resource upon determining that the UE has not received an uplink grant, wherein said second type of channel state feedback information is transmitted in a format comprising fewer bits than a format of the first type.

2. The method according to claim 1, further comprising the step of determining whether channel state feedback trigger criteria specified for said UE is valid and wherein the respective channel state feedback information 


3. The method according to claim 1, wherein if the UE has no uplink grant the second, less detailed type of channel state feedback information is periodically transmitted while the more detailed first type of channel state feedback information is periodically transmitted if the UE does have an uplink grant.
4. The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when the UE has uplink data and an uplink grant a scheduled uplink transmission will consist of both channel state feedback information and uplink data.
4. The method according to claim 1, further comprising the step of determining whether the UE has uplink data, and when the UE has uplink data and an uplink grant, a scheduled uplink transmission comprises both channel state feedback information and uplink data.
5. The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when an uplink grant but no uplink data is present a scheduled uplink transmission will consist of only channel state feedback information.
5. The method according to claim 1, further comprising the step of determining whether the UE has uplink data, and when the UE has an uplink grant but no uplink data, a scheduled uplink transmission comprises only channel state feedback information.

6. The method according to claim 5, wherein said scheduled uplink transmission is utilized as a signaling of an empty buffer status information to the base station.

	7. The method according to claim 5, wherein said scheduled uplink transmission is utilized as an acknowledgement of the uplink grant that was transmitted in the downlink.
7. The method according to claim 5, wherein said scheduled uplink transmission is utilized as an acknowledgement of the uplink grant that was transmitted in the downlink.
8. The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.
8. The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.
9. (Currently Amended) The method according to claim 8, further comprising the step of comparing the size of said uplink grant to a threshold, Tl threshold (T1) and wherein the channel state feedback information is transmitted in a report of a first type of a size associated with T1 when said uplink grant size exceeds T1, further comprising the step of comparing the size of said uplink grant to a 

10. The method according to claim 9, wherein when said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 . . . Tn, wherein T1>T2>Tn and wherein a match results in the transmission of a report of an associated size
10. The method according to claim 9, wherein if said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 . . . Tn, wherein T1>T2>Tn and wherein a match results in the transmission of a report of an associated size.
11. The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.
11. The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.
12. The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information.
12. The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information.
20. (Currently Amended) A method in a base station comprising a scheduler for obtaining 
generating an uplink grant in case channel state feedback of a first type is required; and providing a generated uplink grant to the UE in order to receive the channel state feedback on a granted resource associated with the uplink grant: wherein the channel state feedback of said first type is more detailed than a channel state feedback of a second type that is received from the UE on a dedicated resource. 


processing circuitry configured to: generate an uplink grant in order to receive channel state feedback of a first type from the UE on a 



The remaining current application’s claims are similar to patent application’s claims and for same reasoning.  

Claims 1-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,595,337.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to feedback in a mobile communication system.  The main difference is instant application uses or no channel state feedback information compared to US Patent 10,595,337 which explains receiving a first type of channel state feedback information on the granted .    

Instant Application (16/784725)                		   U.S. Patent (US 10,595,337) 
1. A method in a user equipment, UE, providing channel state feedback from the UE to a station, comprising the steps of: determining whether the UE has received an uplink grant from the base station or not; transmitting a first type of channel state feedback information to the base station on the granted resource in case the UE has received an uplink grant; transmitting a second type of channel state feedback information on a dedicated resource or no channel state feedback information in case the UE has not received an uplink grant, wherein said second type of information is less detailed than the first type.
  1. A method in a user equipment, UE, providing channel state feedback information from the UE to a base station, the method comprising: determining whether the UE has received an uplink grant from the base station or not; transmitting a first type of channel state feedback information to the base station on a granted resource associated with the uplink grant when the UE has received an uplink grant; transmitting a second type of channel state feedback information on a dedicated resource when the UE has not received an uplink grant, wherein said second type of information is less detailed than the first type.
2. The method according to claim 1, further comprising the step of determining whether 


3. The method according to claim 1, wherein if the UE has no uplink grant the second, less detailed type of channel state feedback information is periodically transmitted while the more detailed first type of channel state feedback information is periodically transmitted if the UE does have an uplink grant.
4. The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when the UE has uplink data and an uplink grant a scheduled uplink transmission will consist of both channel state feedback information and uplink data.
4. The method according to claim 1, further comprising the step of determining whether the UE has uplink data, and when the UE has uplink data and an uplink grant, a scheduled uplink transmission comprises both channel state feedback information and uplink data.
5. The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when an uplink 


6. The method according to claim 5, wherein said scheduled uplink transmission is utilized as a signaling of an empty buffer status information to the base station.
7. The method according to claim 5, wherein said scheduled uplink transmission is utilized as an acknowledgement of the uplink grant that was transmitted in the downlink.
7. The method according to claim 5, wherein said scheduled uplink transmission is utilized as an acknowledgement of the uplink grant that was transmitted in the downlink.
8. The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.
8. The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.
9. (Currently Amended) The method according to claim 8, further comprising the step of comparing the size of said uplink grant to a threshold, Tl threshold (T1) and wherein the channel state feedback information is transmitted in a report of a first type of a size associated with T1 when said uplink grant 

10. The method according to claim 9, wherein when said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 . . . Tn, wherein T1>T2>Tn and wherein a match results in the transmission of a report of an associated size
10. The method according to claim 9, wherein if said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 . . . Tn, wherein T1>T2>Tn and wherein a match results in the transmission of a report of an associated size.
11. The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.
11. The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.
12. The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information.
12. The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information.
13. (Currently Amended) A user equipment (UE) for providing channel state feedback 


generating an uplink grant in case channel state feedback of a first type is required; and providing a generated uplink grant to the UE in order to receive the channel state feedback on a granted resource associated with the 


processing circuitry configured to: generate an uplink grant in order to receive channel state feedback of a first type from the UE on a granted resource associated with the uplink grant transmit the uplink grant to the UE; and receive channel state feedback in response to the transmitted uplink grant: wherein the channel state feedback of said first type is more detailed than a channel state feedback of 



Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Beale (US 2005/0233754) explains when the network requires a channel quality information report, it sends a resource allocation for a traffic data message. Specifically, a Node B sends an allocation message that signals the UE to use the small HARQ buffer memory partition. The base station subsequently sends the traffic data message which may be an empty data block. The empty data block that is subsequently transmitted by the Node B is stored temporarily by the UE in this small partition. The UE responds with a channel quality information report and an ACK/NACK report on the transmitted block (indicating whether the empty data block was received correctly or not). Thus, the UE transmits a channel quality information message in response to receiving the traffic data message. In the new scheme, the Node B then aborts transmission of the data block into the small HARQ partition. 



5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478